Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/22 has been entered.
 
The response filed on 6/9/22 has been entered. 

Applicant’s arguments filed 6/9/22 have been fully considered but they are not deemed to be persuasive.
		
Claims 1-2 and 4-20 are pending in this office action.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 6/10/22. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
The rejection of Claim(s) 1-2, 4-7, 9-12, and 15-19 under 35 U.S.C. 102(a)(2) as being anticipated by Sinai et al. (WO 2016147186) is withdrawn based on Applicants argument to the claim.  
			
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2017/0000744) and Sinai et al. (WO 2016147186) in view of Whittle et al. (US 20030021752) and as evidenced by Drugs.com and further in view of Murty et al. (WO 2016/2022936) and Elsohly et al. (US 2006/0257463)
With regards to instant claim 1, Sinai teaches a pharmaceutical formulation  comprising phospholipids in an emulsion (see abstract; pg. 2, lines 1+ and pg. 3, lines 6+) having a mean particle size from 50-100 nm (see pg. 10, lines 1-3) wherein the cannabinoid  is CBD and THC (see pgs. 5-6 and 13 as required by instant claim 2 and 20) comprising an osmotic agent polyethylene glycol 300 and 400 (as required by instant claims 4-5 (see pg. 8, last 8 lines). It should be noted that the average molecular weight of PEG -400 is 3350, see as evidenced by Drugs.com (as required by instant claims 4-6 and 19).
 Additionally Sinai further teaches that  the formulation comprises solvent (as required by instant claim 7 (see pg. 12), wherein the CBD and or the THC is at a concentration of 50% (see pg. 13, lines 7 from the bottom, as required by instant claim 9) and the lipids at a concentration of the lipid is (5-50%, see pg. 21, lines 1+, as required by instant claim 10 ) and the surfactant is from 1-10% (see pg. 21, lines 1-7 from the bottom as required by instant claim 11) and the lipid is soybean oil (see pg. 21 as required by instant claim 12) and is in the form of capsule,  etc. (see pg. 26, as required by instant claim 15) for the relief of migraine i.e., pain (see pg. 20, lines 1+) and is stable for at least 6 months (see pg. 10, as required by instant claim 16) at room temperature. Additionally, Sinai teaches their composition has an average particle size in the range of about 50 nm to about 400 nm more specifically, wherein particle size of the emulsion is in the range of about 75 nm to about 150 nm. (see pg. 31, as required by claim 1) and ethanol a co-solvent (see pg. 30)
However, Sinai is silent of the concentration of the osmotic agent as 2-74%) and the average molecular weight  of 300-6000 Daltons of instant claims 1, 5-6 and fails to teach that the co-solvent is water soluble as required by instant claim 7-8 and also fails to teach the surfactant is polyoxyhydrogenated castor oil.  Nonetheless teaches the formulation in a water emulsifier phase (see pg. 7, thus the water-soluble as required). Additionally Sinai teaches polyoxylated fatty acid generically and one of ordinary skill in the art would be motivated to substitute the generic teaching for a specific one like polyoxylated hydrogenated castor oil with a reasonable expectation of success because MPEP 2143 states "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."    Therefore, that the skilled artisan would have had reason to try these methods with the reasonable expectation that at least one would be successful. With regards to the co-solvent, Sinai teaches additional solvent is a  lipophilic or a suspension carrier that is water soluble (see  pg. 12, lines 23+). With regards to the solvent having an emulsion that has a particle size of about 1 to 150nm is taught ,as explained supra).
	Whittle teaches a pharmaceutical composition comprising cannabinoids (see abstract) wherein the lipid is a polyoxyhydrogenated castor oil (see 0070) in a tablet form (see 0118) and can be used for the treatment of pain, migraine and cancer (see 01555 and 0276).
Murty teaches a self-emulsifying, an improved oral gastrointestinal dosage delivery of cannabinoids comprising  polyethylene glycol (see pg. 11, lines 4+) at a concentration of 1-70% as required by instant claim 1), medium chain phospholipids a vitamin E derivative such as tocopherols (see pg. 11, lines 5+) wherein the delivery system comprises  co-solvent (see pg. 11, lines 5+) and further teaches that the concentration of THC and CBB See pgs. 11-12) can be at a concentration ranging from 1-60% (see pg. 12, as required by instant claim 9).  With regards to instant claim 20 recitation of having THC and CBD at a concentration of 1.25-20% and the medium chain is from 20-80% is within the purview of the skilled artisan as the amount of the optimum therapeutic index is well within the level of the ordinary skill in the art, and the artisan would be motivated to determine the optimum amounts to get the maximum effect of the drug, hence the reference makes obvious the instant invention. 
 With regards to instant claim 1, Elshohy, teaches a delivery system (see 0008) comprising delta 9-terahydrocannabinol (see 0051, as required by instant claims 1-2) comprising an osmotic agent a polyethylene glycol 400 and 3500 (see 0051 and Example 1, as required by instant claims 1, 4-6) and it inherently have a molecular weight of 380 and 420 (as required by instant claim 4) at a concentration of 8%  (as required by instant claim 1, see Example I) with lipids (see 0038) and surfactant (see 0033) (as required by instant claim 1). 
It would have been obvious to one of ordinary skill in the art to have been motivated to expand the teachings incorporating by substituting the generic teaching of polyoxylated hydrogenated castor oil for Whittle’s  and the osmotic agent with a molecular weight of 300-6,000 as taught by Murty with a reasonable expectation of success as one would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a).
Thus, the combination would have been obvious to at the time the claimed invention was made.
 
Applicant argues that Sinai teaches PEG 300 and PEG 400 as an antioxidant meets the limitation relating to an osmotic agent in the claims. However, the antioxidant in Sinai is only used at a relatively low concentration of 0.01% to 0.1%. By contrast, the osmotic agent set forth in the pending claims is at a concentration of 2-75% by weight. Accordingly, Sinai fails to anticipate claim 1 and claims dependent thereon and that the disclosure in Sinai of PEG 300 and PEG 400 as an antioxidant meets the limitation relating to an osmotic agent in the claims. However, the antioxidant in Sinai is only used at a relatively low concentration of 0.01% to 0.1%. And that Sinai fails to disclose polyethylene glycol with the specified molecular weight. Applicant also agues that Whittle is relied on for the disclosure of a water soluble co-solvent and polyoxylated hydrogenated castor oil. Murty is relied on for the disclosure of dosage forms comprising PEG at a concentration of 1-70% and Elshohy is relied on for allegedly teaching PEG 400 and 3500. However, these other references fail to remedy the deficiencies of Sinai as set forth above. Furthermore, there is no reason or motivation for modifying the teachings of these references to arrive at the presently claimed invention. 

In response, Applicant’s argument has been carefully considered but found not persuasive because, in addressing Sinai, the osmotic agents at a low concentration. However, does teach the osmotic agent , therefore it is within the purview of the skilled artisan to determine. Because the concentration was not per se met Murty was introduced. The art recognizes the use of higher concentrations.  Murty, Whittle and Elshohy are all recited to cure the deficit of Sinai.
In addition, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck &Co., 800 F.2d 1091, 231 USPQ (Fed. Cir. 1986).
Held in Abeyance Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 - 17 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 8 of U.S. Patent Application No. 16471407. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to composition comprising cannabidiol (CBD) and delta-9- tetrahydrocannabinol (THC) –.  The current application claims and the instant claims recite an open term “comprising” which does not exclude other agents, excipients to be present. 
       When the instant specification is used as a dictionary it teaches us that the formulation can be in the form of an inhalant.  Therefore, it is reasonable to administer the instant composition as an inhalant in practicing the copending application.       
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
Claim 1 - 17 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 and 21-24 of U.S. Patent Application No. 16195454. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to composition comprising cannabidiol , at least one oil, a surfactant(CBD) and delta-9- tetrahydrocannabinol (THC) at least one oil, and a surfactant a phospholip–.  The current application claims and the instant claims recite an open term “comprising” which does not exclude other agents, excipients to be present. Therefore, one of ordinary skill in the art would have been motivated  to formulate a cannabinoid formulation  comprising at least one cannabinoid, a surfactant, a phospholipid, and an oil to practice the copending claims with a reasonable expectation of success.
In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 Applicant's request that the Double Patenting rejection be held in abeyance until it is made permanent is noted but will be maintained in this Office Action and future Office Actions until withdrawn.


No claims are allowed


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             08/3/22